DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.

Applicant(s) Response to Official Action
Presented arguments filed on January 5, 2022 in response to the Final Office Action mailed on November 16, 2021 have been made of record.  Claims 1 and 3 - 20 are currently pending in the application. Claims 1, 4 - 6, 14, 15 and 18 – 20 have been amended.

 Response to Arguments
Applicant’s amendments have overcome the 35 U.S.C. 112 (b) rejections previously set forth in the Final Office Action mailed November 16, 2021. Accordingly, the rejections are withdrawn. Examiner notes that arguments includes reference to an interview on Dec 8th, 2021. However, no interview was conducted on Dec. 8th with the Examiner. Arguments 
Applicant’s arguments see pages 8 – 14 with respect to the rejection of Claims 1, 3 – 5, 7 – 16 and 18 under 35 U.S.C. 103 as being unpatentable by OKA et al., (US 2011/0145804 A1) in view of Uchiyama et al., (US 2013/0308933 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to wherein the first correction data include at least one of pixel defect information, white shading correction information, and black shading correction information, as claimed in amended Claims 1 and 18 – 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 5, 7 – 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over OKA (US 2011/0145804 A1) referred to as OKA hereinafter, in view of Seki (US 2017/0235214 A1) referred to as Seki hereinafter.
Regarding Claim 1, OKA teaches an imaging apparatus (Par. [0015] FIGS. 1A and 1B are each a schematic perspective view of a camera system 3) comprising: 
an image sensor unit (Par. [0042], a lens unit 1); and 
a camera unit from which the image sensor unit is detachable (Fig. 1A, 1B Par. [0042], a main body unit 2 (i.e. camera unit) and a lens unit 1 which is attachable to and detachable from the main body unit 2), wherein the image sensor unit includes at least: 
an image sensor (Par. [0047], an imaging unit 13 which includes a CCD (i.e. image sensor where a charged-coupled device (CCD) is a transistorized light sensor on an integrated circuit)); and 
a first memory (Par. [0047], the lens unit 1 includes: a storage 12 such as a flash memory for storing firmware and various information) in which first correction data are stored (Par. [0050], unit information shown in FIG. 5 includes a model number indicating the unit itself, a unit type, and the like.  In addition to a version number of main CPU firmware, other version numbers such as those of a monitor program, adjustment value data, sub CPU firmware, and the like are included in the unit information), 
the camera unit includes a second memory in which second correction data are stored (Par. [0048], a storage 22 such as a flash memory for storing firmware and various information) and control circuitry (Par. [0048], a controller 20 for controlling the entire main body unit 2), and the control circuitry is configured to perform an update determination process (Par. [0050], a series of upgrading process is performed according to a command of a CPU of the to determine (Fig. 7, Step S13, i.e. update determination process) whether or not the first correction data stored in the first memory of the image sensor unit have been updated (Fig. 7, Par. [0054], If the firmware is not to be received (No in S13, i.e. does not need to be updated), the processing is terminated and control is passed on to normal initialization processing. If the firmware is to be received (Yes in S13, i.e. needs to be updated), an integrated firmware including the corresponding firmware is received (S14).  After confirming that the reception has been completed (S15), an internal program is updated with the corresponding firmware included in the received integrated firmware (S16)) by a previous user operation via the camera unit and are thus different from the second correction data stored in the second memory (Fig. 19, Par. [0093] If it is determined in the processing S36 that the upgrade is unnecessary (No in S36 is selected by user), an upgrade alert screen of FIG. 20 may be displayed (i.e. different)), and store, in the second memory, the first correction data stored in the first memory when it is determined that the first correction data have been updated by the previous user operation (Par. [0051], if the integrated firmware is in the memory card 27, the controller 20 copies the integrated firmware to the storage 22 and checks whether or not the corresponding firmware exists in the integrated firmware. Par. [0054] If the firmware is to be received (Yes in S13), an integrated firmware including the corresponding firmware is received (S14).  After confirming that the reception has been completed (S15), an internal program is updated with the corresponding firmware included in the received integrated firmware (S16)).
While OKA further teaches correction data in Fig. 5, Par. [0050], adjustment value data, OKA fails to explicitly teach first correction data, different from firmware information, include at 
However, Seki teaches first correction data, different from firmware information (Par. [0036] An image processing circuit 109 applies various kinds of processing to the image signal output (i.e. different from firmware information) by the image sensor 108, to generate image data, control information, and so on), include at least one of pixel defect information, white shading correction information, and black shading correction information (Par. [0036] Examples of the processing that can be applied by the image processing circuit 109 to generate image data include A/D conversion processing, noise reduction processing, defective pixel correction processing (i.e. pixel defect information), color conversion processing, color interpolation (demosaic) processing, white balance adjustment processing (i.e. white shading correction information), gradation correction processing, distortion correction processing, and scaling processing).
References OKA and Seki are considered to be analogous art because they relate to interchangeable lens image correction data. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the correction data include at least one of pixel defect information, white shading correction information, and black shading correction information and different from firmware information as taught by Seki with invention of OKA. This modification would allow a rewritable non-volatile memory to store control software (firmware) that is to be executed by the lens controller, and characteristic information and status information regarding the lens, where the characteristic information includes, for example, a model name (identification information), optical characteristics, and correction information (See Seki, Par. [0028]). 

Regarding Claim 2, it has been cancelled.

Regarding Claim 3, OKA in view of Seki teaches Claim 1. OKA further teaches wherein the control circuitry is further configured to perform the update determination process (Par. [0054], upon receipt of unit information on its counterpart unit (S12), it is checked (i.e. update determination process) from the received unit information whether or not firmware of the counterpart unit exists (S13).  The firmware is normally stored in the memory card 27 or the storage 22) when it is determined that the image sensor unit currently attached is identical to an image sensor unit previously attached (Fig. 7, Par. [0054], If the firmware is not to be received (No in S13, i.e. does not need to be updated therefore lens unit with imaging unit (i.e. image sensor unit) is identical), the processing is terminated and control is passed on to normal initialization processing).

Regarding Claim 4, OKA in view of Seki teaches Claim 1. OKA further teaches wherein the control circuitry is further configured to store, in the second storage memory, the correction data stored in the first memory (Par. [0054], upon receipt of unit information on its counterpart unit (S12), it is checked from the received unit information whether or not firmware of the counterpart unit exists (S13).  The firmware is normally stored in the memory card 27 or the storage 22) when it is determined that the image sensor unit currently attached is different from an image sensor unit previously attached (Par. [0054], If the firmware is to be received (Yes in S13, i.e. does need to be updated therefore lens unit with imaging unit (i.e. image sensor unit) is different), an integrated firmware including the corresponding firmware is received (S14).  

Regarding Claim 5, OKA in view of Seki teaches Claim 1. OKA further teaches wherein the control circuitry is further configured to perform a process of determining whether or not first data related to the image sensor unit (Fig. 5, unit information data), stored in the first memory match second data related to the image sensor unit, stored in the second memory(Par. [0054], upon receipt of unit information on its counterpart unit (S12), it is checked (i.e. update determination process to determine if data matches)) from the received unit information whether or not firmware of the counterpart unit exists (S13)), and determine that the image sensor unit currently attached is different from an image sensor unit previously attached (Par. [0054], If the firmware is to be received (Yes in S13, i.e. does need to be updated therefore lens unit with imaging unit (i.e. image sensor unit) is different, therefore does need to be updated with lens unit having a different imaging unit (i.e. image sensor unit)), an integrated firmware including the corresponding firmware is received (S14).  After confirming that the reception has been completed (S15), an internal program is updated with the corresponding firmware included in the received integrated firmware (S16)) when the first and second data do not match each other as a result of the process (Par. [0054], If the firmware is to be received (Yes in S13, i.e. does not match), an integrated firmware including the corresponding firmware is received (S14).  After confirming that the reception has been completed (S15), an internal program is updated with the corresponding firmware included in the received integrated firmware (S16))).

Regarding Claim 7, OKA in view of Seki teaches Claim 1. OKA further teaches wherein the control circuitry is further configured to perform a process of determining whether or not first version information on firmware for performing predetermined control, stored in the first memory (Fig. 5, Par. [0051] upon receipt of unit information on its counterpart unit (S2), it is checked (i.e. predetermined control) from the received unit information whether or not firmware of the counterpart unit exists (S3)), matches second version information on firmware stored in the second memory (Par. [0050], a version number of main CPU firmware, other version numbers such as those of a monitor program, adjustment value data, sub CPU firmware, and the like are included in the unit information.  By thus managing versions of other additional programs, the version numbers can be compared (i.e. matched) to perform a more severe compatibility check for the camera system with interchangeable lenses)).

Regarding Claim 8, OKA in view of Seki teaches Claim 7. OKA further teaches wherein the control circuity is further configured to update the firmware corresponding to the first version information based on the firmware corresponding to the second version information (Par. [0054], After confirming that the reception has been completed (S15), an internal program is updated with the corresponding firmware included in the received integrated firmware (S16)) when the first version information and the second version information do not match each other as a result of the determination (Par. [0054], upon receipt of the unit information on its counterpart unit (S12), it is checked whether or not firmware will further be transmitted (S13), the check being made on the basis of information received from the counterpart unit on whether the firmware exists (i.e. does match) or not (i.e. does not match)).

Regarding Claim 9, OKA in view of Seki teaches Claim 1. OKA further teaches wherein the control circuitry is further configured to perform processing by using the second correction data stored in the second storage memory when the first correction data have not been updated (Par. [0054], If the firmware is to be received (Yes in S13, i.e. has not been updated), an integrated firmware including the corresponding firmware (i.e. second correction data) is received (S14). After confirming that the reception has been completed (S15), an internal program is updated with the corresponding firmware included in the received integrated firmware (S16)).

Regarding Claim 10, OKA in view of Seki teaches Claim 1. OKA further teaches wherein the control circuitry is further configured to perform the update determination process at start-up (Par. [0054], FIG. 7, when the camera system is turned on (i.e. start-up), the unit information as shown in FIG. 5 is transmitted via the communication I/F 11 (see FIG. 3) (S11)).

Regarding Claim 11, OKA in view of Seki teaches Claim 1. OKA further teaches wherein the control circuitry is further configured to perform the update determination process in parallel with detection as to whether or not there is a physical connection between connection parts (Par. [0042], the lens unit 1 and the main body unit 2 work in unison (i.e. in parallel) so that the camera system 3 exerts its function as an imaging apparatus.  A user appropriately selects the lens unit 1 from among various types and attaches it (i.e. physical connection) to the main body unit 2.).

Regarding Claim 12, OKA in view of Seki teaches Claim 1. OKA further teaches wherein the control circuitry is further configured to compare data (Par. [0054], upon receipt of the  representing a first data revision number of the first correction data stored in the first memory (Par. [0075], version information) with data representing a second data revision number of the second correction data (Par. [0075] updated version information) stored in the second memory (Par. [0054], when the camera system is turned on, the unit information (i.e. the current updated history) as shown in FIG. 5 is transmitted via the communication I/F 11 (see FIG. 3) (S11)), and the control circuitry is further configured to determine that the first correction data have been updated when the data do not match each other, and determine that the first correction data have not been updated when the data match each other (Par. [0050], a version number of main CPU firmware, other version numbers such as those of a monitor program, adjustment value data, sub CPU firmware, and the like are included in the unit information.  By thus managing versions of other additional programs, the version numbers can be compared (i.e. matches or does not match each other) to perform a more severe compatibility check for the camera system with interchangeable lenses)), the first revision number indicates a number of times the first correction data has been updated, and the second revision number indicates a number of times the second correction data has been updated (Par. [0075] after the normal-upgrade completion notification is exchanged between the lens unit 1 and the main body unit 2, the information is used to update and register information on the corresponding firmware in the unit information. Thus, if the upgrading is completed normally, the units can refer to the updated version information, whereas if the upgrading is completed abnormally, the units can refer to the previous version information).

Regarding Claim 13, OKA in view of Seki teaches Claim 1. OKA further teaches wherein the control circuitry is further configured to perform a restart after storing, in the second memory, the first correction data stored in the first memory (Fig. 7, normal initialization processing (i.e. restart), Par. [0054], after confirming that the reception has been completed (S15), an internal program is updated with the corresponding firmware included in the received integrated firmware (S16).

Regarding Claim 14, OKA in view of Seki teaches Claim 1. OKA further teaches wherein when an operation of changing the second correction data is performed on the camera unit (Par. [0054], after confirming that the reception has been completed (S15), an internal program is updated with the corresponding firmware included in the received integrated firmware (S16) (i.e. changing correction data)), in a state where the image sensor unit is attached to the camera unit (Par. [0042], A user appropriately selects the lens unit 1 from among various types and attaches it to the main body unit 2, Par. [0046], the lens unit 1 is capable of communicating with the main body unit 2 by use of a communication I/F 11 such as a serial port or a parallel port), the control circuitry is further configured to change the first and second correction data, respectively, stored in each of the first storage unit included in the image sensor unit and the second memory (Par. [0075] after the normal-upgrade completion notification is exchanged between the lens unit 1 and the main body unit 2, the information is used to update and register information on the corresponding firmware in the unit information).


Regarding Claim 16, OKA in view of Seki teaches Claim 1. OKA further teaches further comprising: a lens unit that is detachable from the image sensor unit, the lens unit including an imaging lens (Fig. 1A and Fig. 1B, Par. [0042], In FIG. 1, a camera system 3 is formed of a main body unit 2 and a lens unit 1 which is attachable to and detachable from the main body unit 2).

Regarding Claim 18, OKA teaches an image sensor unit (Par. [0047], an imaging unit 13 which includes a CCD (i.e. image sensor where a charged-coupled device (CCD) is a transistorized light sensor on an integrated circuit)) to which a lens unit (Par. [0042], a lens unit 1) including an imaging lens (Par. [0042], the lens unit 1 includes a lens part 4 which is a single-vision lens (FIG. 1A) and a lens part 4' with an optical zoom function (FIG. 1B) can be attached in a detachable manner (Par. [0042], a lens unit 1 which is attachable to and detachable from the main body unit 2), the image sensor unit being attachable to and detachable from a camera unit (Fig. 1A, 1B Par. [0042], a main body unit 2 (i.e. camera unit) and a lens unit 1 which is attachable to and detachable from the main body unit 2), the image sensor unit comprising: an image sensor (Par. [0047], an imaging unit 13 which includes a CCD (i.e. image sensor where a charged-coupled device (CCD) is a transistorized light sensor on an integrated circuit)); and memory in which correction data are stored (Par. [0047], the lens unit 1 includes: a storage 12 such as a flash memory for storing firmware and various information (i.e. correction data)), wherein data representing a revision number of the correction data (i.e. Par. [0075] previous version information and updated version information) is stored in the storage memory (Par. [0054], when the camera system is turned on, the unit information (i.e. the current updated history) as shown in FIG. 5 is transmitted via the communication I/F 11 (see FIG. 3) (S11), Par. [0050], a the revision number indicating a number of times that the correction data stored in the memory have been updated from an original version (Par. [0075] after the normal-upgrade completion notification is exchanged between the lens unit 1 and the main body unit 2, the information is used to update and register information on the corresponding firmware in the unit information. Thus, if the upgrading is completed normally, the units can refer to the updated version information, whereas if the upgrading is completed abnormally, the units can refer to the previous version information.
While OKA further teaches correction data in Fig. 5, Par. [0050], adjustment value data, OKA fails to explicitly teach first correction data include at least one of pixel defect information, white shading correction information, and black shading correction information.
However, Seki teaches first correction data (Par. [0036] An image processing circuit 109 applies various kinds of processing to the image signal output by the image sensor 108, to generate image data, control information, and so on) include at least one of pixel defect information, white shading correction information, and black shading correction information (Par. [0036] Examples of the processing that can be applied by the image processing circuit 109 to generate image data include A/D conversion processing, noise reduction processing, defective pixel correction processing (i.e. pixel defect information), color conversion processing, color interpolation (demosaic) processing, white balance adjustment processing (i.e. white shading 
References OKA and Seki are considered to be analogous art because they relate to interchangeable lens image correction data. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the correction data include at least one of pixel defect information, white shading correction information, and black shading correction information and different from firmware information as taught by Seki with invention of OKA. This modification would allow a rewritable non-volatile memory to store control software (firmware) that is to be executed by the lens controller, and characteristic information and status information regarding the lens, where the characteristic information includes, for example, a model name (identification information), optical characteristics, and correction information (See Seki, Par. [0028]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over OKA (US 2011/0145804 A1), in view of Seki (US 2017/0235214 A1) and in further view of PAN et al., (US 2018/0224722 A1) referred to as PAN hereinafter.
Regarding Claim 6, OKA in view of Seki teaches Claim 5. OKA further teaches wherein the data related to the image sensor unit include: an identifier indicating a model of the image sensor unit (Par. [0050], the unit information shown in FIG. 5 includes a model number indicating the unit itself); and a number unique to the image sensor unit (Par. [0050], In addition to a version number (i.e. unique number) of main CPU firmware, other version numbers such as those of a monitor program, adjustment value data, sub CPU firmware, and the like are included in the unit information). 

However, PAN teaches wherein the data includes a serial number (Par. [0063] The flash ROM 126 is a nonvolatile memory that stores firmware or lens data of the interchangeable lens 100 downloaded from the camera body 200 or acquired via a recording medium or a network, a serial number (individual identification information) of the interchangeable lens 100, and the like).
References OKA, Seki and PAN are considered to be analogous art because they relate to interchangeable lens for imaging systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the data includes serial number as taught by PAN in the inventions of OKA and Seki. This modification would allow for interchangeable components for different control programs or firmware (See PAN, Par. [0064]).

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OKA (US 2011/0145804 A1), in view of Seki (US 2017/0235214 A1), and in further view of Misawa et al., (US 7,983,557 B2) referred to as Misawa hereinafter.
Regarding Claim 17, OKA in view of Seki teaches Claim 16. OKA further teaches wherein information regarding the imaging lens is supplied to the camera unit (Par. [0046], In FIG. 3, the lens unit 1 is capable of communicating with the main body unit 2 by use of a communication I/F 11 such as a serial port or a parallel port).
OKA in view of Seki fails to explicitly teach information regarding the imaging lens is supplied to the camera unit via the image sensor unit.
However, Misawa teaches information regarding the imaging lens is supplied to the camera unit via the image sensor unit (Fig. 3, Col. 6:23-28, the switching circuit 48 switches 
References OKA, Seki and Misawa are considered to be analogous art because they relate to detachable units. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying supplying the lens information to the camera unit via the image sensor unit as taught by Misawa with inventions of OKA and Seki. This modification would provide a camera to which a lens unit is attachable for capturing high-quality images (See Misawa, Col. 1:56-57).

Regarding Claim 19, OKA teaches a camera unit (Fig. 1A, a main body unit 2 (i.e. camera unit) to which an image sensor unit (Par. [0047], an imaging unit 13) and a lens unit (Par. [0042], a lens unit 1) can be attached in a detachable manner (Fig. 1A, 1B Par. [0042], a main body unit 2 (i.e. camera unit) and a lens unit 1 which is attachable to and detachable from the main body unit 2), the image sensor unit including at least an image sensor (Par. [0047], an imaging unit 13 which includes a CCD (i.e. image sensor where a charged-coupled device (CCD) is a transistorized light sensor on an integrated circuit)) and a first memory in which first correction data are stored (Par. [0047], the lens unit 1 includes: a storage 12 such as a flash memory for storing firmware and various information (i.e. correction data)), the lens unit including an imaging lens (Par. [0042], the lens unit 1 includes a lens part 4 which is a single-vision lens (FIG. 1A) and a lens part 4' with an optical zoom function (FIG. 1B), the lens unit being attachable to and detachable from the camera unit (Fig. 1A, 1B Par. [0042], a main body the camera unit comprising: a second memory in which second correction data are stored (Par. [0048], a storage 22 such as a flash memory for storing firmware and various information); a control circuitry configured (Par. [0048], a controller 20) to determine whether or not the first correction data have been updated by a previous user operation via the camera unit and are thus different from the second correction data stored in the second memory (Fig. 19, Par. [0093] If it is determined in the processing S36 that the upgrade is unnecessary (No in S36 is selected by user), an upgrade alert screen of FIG. 20 may be displayed (i.e. different)), and store, in the second memory, the first correction data stored in the first memory when it is determined that the first correction data have been updated by the previous user operation (Par. [0051], if the integrated firmware is in the memory card 27, the controller 20 copies the integrated firmware to the storage 22 and checks whether or not the corresponding firmware exists in the integrated firmware. Par. [0054] If the firmware is to be received (Yes in S13), an integrated firmware including the corresponding firmware is received (S14).  After confirming that the reception has been completed (S15), an internal program is updated with the corresponding firmware included in the received integrated firmware (S16)), the first correction data being stored in the first memory included in the image sensor unit attached to the camera unit (Fig. 7, Par. [0054], If the firmware is not to be received (No in S13, i.e. does not need to be updated), the processing is terminated and control is passed on to normal initialization processing. If the firmware is to be received (Yes in S13, i.e. needs to be updated), an integrated firmware including the corresponding firmware is received (S14).  After confirming that the reception has been completed (S15), an internal program is updated with the corresponding firmware included in the received integrated firmware (S16)).

However, Seki teaches first correction data, different from firmware information (Par. [0036] An image processing circuit 109 applies various kinds of processing to the image signal output (i.e. different from firmware information) by the image sensor 108, to generate image data, control information, and so on), include at least one of pixel defect information, white shading correction information, and black shading correction information (Par. [0036] Examples of the processing that can be applied by the image processing circuit 109 to generate image data include A/D conversion processing, noise reduction processing, defective pixel correction processing (i.e. pixel defect information), color conversion processing, color interpolation (demosaic) processing, white balance adjustment processing (i.e. white shading correction information), gradation correction processing, distortion correction processing, and scaling processing).
References OKA and Seki are considered to be analogous art because they relate to interchangeable lens image correction data. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the correction data include at least one of pixel defect information, white shading correction information, and black shading correction information and different from firmware information as taught by Seki with invention of OKA. This modification would allow a rewritable non-volatile memory to store control software (firmware) that is to be executed by the lens controller, and characteristic information and status information regarding the lens, where the characteristic 

In addition, OKA in view of Seki fails to explicitly teach the lens unit being attachable to and detachable from the camera unit via the image sensor unit.
However, Misawa teaches the lens unit being attachable to and detachable from the camera unit (Fig. 1 & Fig. 2, a camera 10 consists of a first unit 12 (lens unit) and a second unit 11 (camera body) detachably attachable to the first unit 12) via the image sensor unit (Fig. 3, Col. 6:23-28, the switching circuit 48 switches the way to feed the control signals from the lens driver circuit 55, the lens driver circuit 55 and the timing generator circuit 58 either to the motors 42 and 43 and the imaging device 44 (i.e. via the image sensor) of the first unit 12 (i.e. lens unit), or to the motors 53 and 54 and the CCD 57 of the second unit 11 (i.e. camera unit)).
References OKA, Seki and Misawa are considered to be analogous art because they relate to detachable units. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying supplying the lens information to the camera unit via the image sensor unit as taught by Misawa with inventions of OKA and Seki. This modification would provide a camera to which a lens unit is attachable for capturing high-quality images (See Misawa, Col. 1:56-57).

Method Claim 20 is drawn to the method of using the corresponding apparatus claimed in Claim 19.  Therefore, method Claim 20 corresponds to apparatus Claim 19 and is rejected for the same reasons of obviousness as used above.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim15 specifically defines the first correction data includes information for forcibly turning off use of a neural density (ND) filter when a failure occurs in a filter disk device that switches insertion of the ND filter that is not readily taught or suggested by the prior art uncovered during search or made of record. 

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).